DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on September 7, 2022 has been considered.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claims 1, 7, and 13 recite an abstract idea of “analyzing the energy profile data to obtain operation parameters for one or more appliances, including specific appliance, being used in the household environment (Mental Process), “analyzing the energy profile data to generate disaggregated energy data
associated with the one or more appliances being used in the household environment” (Mental Process), “analyzing the disaggregated energy data to obtain the operation 
parameters for each of the one or more appliances” (evaluation, Mental Process), “comparing the operation parameters with steady state parameters for each of the one or more appliances based one or more deviation rules, wherein the steady state parameters indicate values of the operation parameters in a steady state of the appliances” (evaluation, Mental Process), “detecting occurrence of the at least one anomaly associated with functioning of the specific appliance in the household environment based on the comparing” (Mental Process).
Under prong 2, step 2A, the abstract idea is not integrated into a particular solution of the abstract idea. Memory is related to an extra solution activity of data gathering (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 2106.05(g)) while “sending an electronic notification to a user device indicating occurrence of the at least one anomaly wherein the notification comprises at least one of details of the anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result (see MPEP 2106.05(b)(III), 2106.05(d)(II), MPEP 2106.05(g)). The mere recitation of a generic processor/computer does not take the claim limitations out of the abstract idea.
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, since the memory is related to an extra solution activity of data gathering, “sending an electronic notification to a user device indicating occurrence of the at least one event wherein the notification comprises at least one of details of event and anomaly in the specific appliance present in the household environment” (claim 1) is an extra solution activity of outputting data/result, and the processor/computer does not take the claim limitations out of the abstract idea, the memory, sending failure notification step (claim 1), and processor/computer do not amount to significantly more than the abstract idea. Furthermore, the memory and processor/computer are well-understood, routine, and conventional features known in the industry (see GB 2502062 and US 2016/0070286), and have been found not to be enough to qualify as “significantly more” than the claimed abstract idea (see MPEP 2106.05(I)(A)). Accordingly, the additional elements do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
The remaining dependent claims do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 8 and 14 are directed to insignificant extra solution activities.
Claims 3-5, 9-11, and 15-17 are directed to an abstract idea.
Accordingly, claims 1, 7, and 13 and their respective dependent claims 3-5, 8-11, and 15-17 are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalogridis (GB 2502062) in view of Sanchez Loureda et al. (US 2013/0103656).

Regarding claims 1, 7, and 13, Kalogridis discloses an anomaly detection system and method (identification of symptoms, Fig. 1; Abstract, lines 7-8) to detect occurrence of at least one anomaly in a household environment (S24, Fig. 2), wherein the anomaly detection system (Figs. 1, 2; Abstract) comprising:
	a hardware processor (hardware module, page 7, lines 4-5); and
	a memory storing instructions executable by the hardware to perform operations (page 6, lines 7-9) comprising:
		receiving energy profile data determined for the household environment (Abstract, line 3; S21);
analyzing the energy profile data to obtain operation parameters for one 
or more appliances, including specific appliance, being used in the household environment (S22, page 7, lines 19-20; Abstract, lines 1-5), the operation parameters are obtained at least in part by:
analyzing the energy profile data (comparing electrical signature, 
Abstract, lines 5-7) to generate disaggregated energy data associated with the appliances being used in the household environment (anomaly of electrical usage, Abstract, lines 7-17);
		comparing the operation parameters with steady state parameters (parameters of Expected electrical signature, Fig. 3’s) for each of the one or more appliances based on one or more deviation rules (page 7, lines 23-24), wherein the steady state parameters indicate values (Xon, Xoff) of the operation parameters in a steady state of the one or more appliances (page 7, lines 28-31); and 
		detecting occurrence of the at least one anomaly associated with functioning of the specific appliance (e.g., comparing electrical signatures of energy usage to detect anomalies, Abstract, 11-12; S23, S24, Fig. 2) in the household environment based on the comparing (page 7, lines 21-25).

However, Kalogridis does not disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances. 

Sanchez Loureda et al. discloses analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances (allow disaggregation of signals associated with operation of more than one appliance, paragraph 0176, lines 1-5). While Sanchez Loureda et al. does not expressly disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances, it would have been obvious to use the disaggregation of signals associated with operation of appliances (paragraph 0176, lines 4-5) to obtain operation parameters (e.g. constituents of electricity consumption, paragraph 0176; paragraphs 0155-0167) for each of the appliances.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kalogridis with analyzing the disaggregated energy data as suggested by Sanchez Loureda et al. for the purpose of obtaining operation parameters for each of the appliances.

Regarding claim 1, Kalogridis further discloses sending a notification to a user device indicating occurrence of the at least one anomaly (Abstract, lines 15-17), wherein the notification comprises at least one of details of the anomaly in the specific appliance (alert in response to anomaly detection, Abstract, lines 10-12, 15-17, anomaly in electrical usage, Abstract, line 13) present in the household environment (Abstract, lines 10-17, 1-2, 9-10)

Regarding claims 3, 9, and 15, Kalogridis discloses the energy profile data comprises power consumption reading and patterns of the one or more appliances (electrical signature of energy usage in dwelling, Abstract, lines 4-5). 
 
Regarding claims 4, 10, and 16, Kalogridis discloses the operation parameters comprise at least one of power drawn (electrical usage, Fig. 3’s). It is noted that at least one of power outage, zero reading, input/output state of the household environment, current drawn, and running time of the one or more appliances, these features are recited in the alternative format. Thus, they are optional features.
 
Regarding claims 5, 11, and 17, Kalogridis discloses the one or more deviation rules comprises at least one of change in power consumption rule (anomaly between electrical signature and expected electrical signature, page 2, lines 25-26). It is noted that at least one of zero-power reading rule, power outage, short circuits, duration of usage rule, and comparison to trends of a matching operation parameter in other similar homes, these features are recited in the alternative format. Thus, they are optional features.

Regarding claims 8 and 14, Kalogridis discloses sending, by the anomaly detection data (in response to anomaly detection, Abstract, lines 15-17), a notification to a user device indicating occurrence of the at least one anomaly (Abstract, lines 15-17), wherein the notification comprises at least one of details of the anomaly in the specific appliance (alert in response to anomaly detection, Abstract, lines 10-12, 15-17, anomaly in electrical usage, Abstract, line 13) present in the household environment (Abstract, lines 10-17, 1-2, 9-10).

Response to Arguments

Applicant's arguments filed on September 7, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 101 rejections, Applicants argue “the Office alleges that various steps of the recited invention are “mental processes.” However, it is clear that such processes “could not, as a practical matter, be performed entirely in a human’s mind.” (See CyberSource Corp. v. Retail Decisions, Inc. 654 F.3d 1366 (Fed. Cir. 2011). For example, energy disaggregation — which falls under Non-Intrusive Load Monitoring (NILM) requires various machine learning models, pattern recognition software, factorial hidden Markov models, sparse approximations, etc. It cannot, as a practical matter, be performed entirely in a human’s mind. The same is true for the other steps recited by the claims.”
Examiner’s position is that the claims do not recite energy disaggregation. Instead, the claims recite, e.g., “analyzing the energy profile data to generate disaggregated energy data associated with the one or more appliances being used in the household environment”; and “analyzing the disaggregated energy data to obtain the operation parameters for each of the one or more appliances” (see, e.g., claim 1). The analyzing steps are mental processes that can be performed in the human mind because they include “evaluations” (see 2019 PEG, slide 17). 
Applicants further argue ““an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field.” Such technical explanation of improvement is set forth in the specification. Paragraph 17 of the specification specifically recites this improvement (emphasis added): [0017] Note that in the past, event detection typically required physical sensors or monitors that were located proximate to devices, appliances, and/or homes. The present invention improves this technology to provide a system and method for detecting events based upon energy usage patterns. This improvement—which creates a more accurate, faster, and adaptable system (adaptable since appliances can be added to the home without the need to provide updated local sensors or monitors), provides customers and utilities alike with advanced and actionable information and determinations.”
Examiner’s position is that the claims do not recite a system and method for detecting events based upon energy usage patterns.
Per MPEP 2105.05(a), “[i]f it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim(s), or identifies technical improvements realized by the claim over the prior art.”
With regard to the rejections under 35 USC 103, Applicants argue “the operation parameters include features as set forth in paragraph [0023] and recited in claim 2. Such operation parameters are not readily apparent from the disaggregated signal data. Paragraph 23 of the originally filed specification notes that Analyzer 108 is required to take the disaggregated data and determine operation parameters. None of Kalogridis or Sanchez teach such an analyzer, nor teach the step of analyzing disaggregated data to determine such operating parameters. The combination of Kalogridis and Sanchez is lacking this element, and cannot be used to show obviousness.”
Examiner’s position is that an analyzer or operation parameters set forth in paragraph 23 of the specification are not recited in claims 1, 7, and 13 and are not read into the claims. As discussed above, while, Kalogridis does not disclose analyzing the disaggregated energy data to obtain the operation parameters for each of the appliances, Sanchez Loureda et al. “allows for disaggregation of signals associated with operation of more than one appliance” (paragraph 0176, lines 4-5). Accordingly, it would have been obvious to use the disaggregation of signals that is associated with operation of appliances (paragraph 0176, lines 4-5) to obtain operation parameters (e.g. constituents of electricity consumption, paragraph 0176; power drawn, paragraphs 0155-0167) for each of the appliances. Also, as discussed above with regard to claims 4/1, 10/7, and 16/13, Kalogridis discloses the operation parameters comprise at least one of power drawn (electrical usage, Fig. 3’s).
Applicants further argue “[t]he specification specifically distinguishes between patterns of behavior and anomalies - though both are characterized as “events”” and quotes paragraph 0003 of the instant specification:
[0003] In the context of a household environment, detect-
ing such events indicating a pattern in user behavior or
anomaly in appliance energy usage either requires additional
instrumentation, such as video surveillance systems, plug-
level sensors for each appliance or requires regular exami-
nation, such services of appliances and machinery. Both the
aforementioned techniques require additional resources and
take lot of efforts to detect an anomaly in the appliances.

Examiner notes that Kalogridis teaches both a pattern in user behavior (person experiences memory loss, Abstract, lines 12-13) or anomaly in appliance energy usage (S23/S24).
Applicants further argue “[e]xamples of “anomalies” set forth in the specification include short circuits (paragraph [0020]), outages (paragraph [0020]), water levels (paragraph [0028]), pool pump malfunctions (paragraph [0028]), usage during rate plans (paragraph [0036]), failed HVAC devices (paragraph [0040]), electric vehicle charging failure (paragraph [0041]), solar electricity collection or storage failure (paragraph [0043]), baseload deviations indicating appliance/device failure or inefficiency (paragraph [0045]), etc.”.
Examiner notes that some of the above anomalies appear to be “hardware” anomalies of the appliances. However, none of the anomalies set forth in the specification are read into the claims.
Applicants further argue “[t]he claims have been amended to clarify the distinction between an “event” and an “anomaly.””
Applicants’ amendments have been traversed as discussed about.
Applicants further argue “Kalogridis seeks to identify an anomaly in user behavior, as indicated by appliance usage. In contrast, the present invention — as clarified by the claim amendments — seeks to identify anomalies in appliance usages themselves. This is clearly set forth in the claims.”
Examiner’s position is that regardless of whether Kalogridis seeks to identify an anomaly in user behavior, Kalogridis discloses identifying anomalies in appliance usages (see S23, S24). Kalogridis discloses analyzing electric power usage of one or more electrical appliances … comprising S23 for comparing the electrical signature with an expected electric signature for detecting an anomaly (Abstract, lines 1-8). Accordingly, Kalogridis seeks to identify anomalies in appliance usages.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 2013/0204552) discloses a method and apparatus for detecting device anomaly based on state signal, electrical information, and electric features (Abstract), the state signals are based on detection of the operation states of the appliances (S710).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        October 22, 2022